Citation Nr: 1339579	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.  The Veteran also had service in the Army National Guard. 

The Veteran died in November 2010.  The Veteran's surviving spouse submitted a timely request for substitution of claimant upon the death of the claimant.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In connection with this appeal the Veteran and the appellant testified at a hearing before a Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who conducted the October 2009 hearing is no longer available to consider this appeal as an individual member of the Board.  In May 2012, the appellant was notified by letter of her right to have another hearing before a current member of the Board.  In a June 2012 letter, the appellant reported that she did not wish to appear at an additional Board hearing and indicated that she wanted her claim considered based on the evidence of record, to include the October 2009 Board hearing transcript. 

When this case was most recently before the Board in August 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action. 

In the Board's August 2012 remand, it noted that the issue of entitlement to service connection for diabetes mellitus was raised by the Veteran at his October 2009 Board hearing.  Therefore, this claim was pending at the time of his death.  A review of the record showed that this issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board instructed that it did not have jurisdiction over this issue and it was referred to the AOJ for appropriate action.  Review of the claims files does not indicate that action has been taken; therefore, this issue is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appellant's claim on appeal is decided.

The Board notes that, before his death, the Veteran and the appellant advanced many theories as to how the Veteran's CLL was related to service.

In response to the Board's remand, the RO attempted to verify multiple claims of exposure to herbicides as instructed by the Board.

Review of the claim files (9 volumes in total) reveals that a further attempt to verify additional information must be made before a decision is rendered in this case.

Before his death, the Veteran asserted that his CLL was caused by direct exposure to herbicides and other noted chemical contaminants while he was on active duty for training (ACDUTRA) with the National Guard in Canada at Gagetown, New Brunswick from August 12, 1988, to August 27, 1988.  

During his lifetime, the Veteran submitted various articles to support his contention that he was exposed to herbicides at the Canadian Forces Base in Gagetown.  The articles included timelines of events, including applications of chemical herbicides from 1956 to 2004.

A review of the record shows that some of the Veteran's National Guard personnel records were submitted by the Veteran prior to his death.  However, it does not appear that a complete copy of the Veteran's National Guard personnel record was ever requested or obtained.  To this point, the Veteran submitted a military pay voucher for the pay period August 12, 1988, to August 27, 1988; however, this pay voucher does not indicate where the Veteran was sent for this order to duty for 16 days. 

As the Veteran's National Guard personnel records could contain important information, attempts to obtain these records must be made prior to a decision being rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should attempt to obtain the Veteran's National Guard personnel records.  All attempts to obtain these records should be documented in the claims file.  If such efforts yield negative results, a formal finding of unavailability should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  If it is determined that the Veteran served on ACDUTRA for the pay period August 12, 1988, to August 27, 1988, at the Canadian Forces Base in Gagetown as he alleged, the RO or AMC should process a request to the US Army and Joint Services Record Research Center asking them to produce any and all available documentary evidence about testing and/or storage of herbicides at Base Gagetown, New Brunswick, Canada.  Further, the RO or AMC should seek to discover information on where and how testing at Base Gagetown was conducted, i.e., whether herbicide agents were used on Base Gagetown itself, or whether such agents were tested at remote locations away from the actual base proper.  The RO or AMC should also seek to discover the relative quantities of herbicide agents stored, used or tested and as much detail as possible about all particulars in this regard.  Any evidence obtained should be included in the claims folder.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the appellant's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


